Citation Nr: 9931566	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-23 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dizziness.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
August 1970.  

This appeal arose from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The RO denied the veteran's claim for 
entitlement to service connection for dizziness.  The RO also 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for hypertension.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The Board notes that although one issue on appeal has been 
listed as whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for hypertension, it appears that the veteran 
submitted a statement in the nature of a notice of 
disagreement (NOD) with the RO's January 1972 determination 
on the veteran's initial claim for entitlement to service 
connection.  The RO never recognized the NOD and did not 
provide a statement of the case (SOC).  Accordingly, the 
rating decision never became final and therefore the claim 
must be addressed on the basis of an original claim.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
dizziness is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

2.  Currently demonstrated hypertension was first shown in 
service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
dizziness is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991);  38 C.F.R. §§ 3.102, 3.303, 
3.304(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Dizziness

On enlistment into service in September 1968 the veteran 
denied any history of dizziness and no dizziness was noted on 
his entrance examination.  In May 1969 he suffered a swimming 
accident and perforated his tympanic membrane.  In June 1970 
he reported a history of dizziness for a month.  Examination 
was negative.  His blood pressure was also checked.  He 
continued to complain of dizziness through his discharge in 
August 1970.  An ear, nose, and throat evaluation showed no 
evidence of labyrinthitis or ear problems.  Discharge 
examination showed the ears to be normal.  

In March 1971 entitlement to service connection for a 
perforated right tympanic membrane was granted.  

On VA examination in November 1991 the veteran reported 
dizziness when changing positions quickly or when he would 
become hot.  The ears were normal.  The only diagnosis was 
mild hypertension based on blood pressure readings.  

Private medical records from 1983 show treatment for 
complaints of dizziness.  The veteran reported dizziness when 
standing up quickly.  He also reported some pain and ringing 
in his right ear.  The doctor wrote: "He is having symptoms 
compatible with inner ear dizziness.  He states that whenever 
he looks up or turns suddenly he has dizziness.  He also has 
a left lateral horizontal nystagmus today."  The veteran was 
treated with Antivert.  

Follow-up visits in April and May of 1983 showed continuing 
complaints of dizziness and left lateral horizontal 
nystagmus.  He was treated with Antivert and Valium.  An 
electronystagmography (ENG) was conducted in May 1983.  This 
slowed spontaneous left beating nystagmus increasing whenever 
his head was turned to the right and decreased when the head 
was  turned to the left.  Calorics showed a 14 percent left 
unilateral weakness.  This was not considered significant.  
There was no directional preponderance.  The left beating 
spontaneous nystagmus was felt to be possibly indicative of 
either a central or peripheral disorder.  Otherwise the ENG 
was normal.  

An ENG examination sheet dated in June 1990 showed 100 
percent unilateral weakness to the left.  

VA outpatient treatment records from 1995 and 1996 show 
complaints of dizziness.  There was a notation of middle ear 
problems.  However, the only impressions were hypertension, 
based on blood pressure readings, and a question of a viral 
syndrome.  

The veteran underwent a VA examination in October 1996.  He 
reported dizzy spells since 1970, worsening in 1982.  He 
reported that dizziness started after a tympanic membrane 
rupture in a diving board accident.  It was noted that 
testing showed 100 percent left sided weakness in the 
vestibular nerve.  Meniere's disease was diagnosed at one 
time.  The doctor noted that there was a possible "CSF" 
leak but none from the left ear, this was all on the right 
side.  The veteran did not recall any surgery or infections 
in the left ear.  Audiogram and tympanogram results were 
normal bilaterally.  Physical examination was normal.  

The impression was unilateral vestibular nerve weakness.  The 
only possibility was an acoustic neuroma but in the absence 
of hearing loss that was deemed very unlikely.  

In August 1999 the veteran testified before the undersigned 
at a travel board hearing held at the RO.  He stated that 
dizziness started in service after his eardrum was ruptured 
and continued since that time to the present.  He testified 
that he was told that he had Meniere's disease and that an 
infection could have been introduced when his eardrum was 
perforated.  He also felt that dizziness could be due to 
hypertension.  

Hypertension

Service medical records show that on enlistment blood 
pressure was 146/92.  Sitting diastolic pressure was 84.  
Additional blood pressure readings were ordered.  The results 
of these were as follows:  146/88, 138/86, 134/88, 136/80, 
136/88, and 130/86.  The assessment was normotensive.  

In June 1970 blood pressure was 150/100.  No assessment was 
made.  The plan was to retest blood pressure.  The next day 
blood pressure was 140/94.  

Records from August 1970 show blood pressure reading of 
142/94.  A provisional diagnosis of hypertension was made.  
It was noted that the veteran had a history of elevated blood 
pressure.  The doctor stated that the veteran had a problem 
that should have been checked before.  He was advised of 
facilities for follow-up.  Separation examination showed 
blood pressure of 130/90.  It is noted that a clinic visit 
the same day showed blood pressure of 142/98.  

VA examination in December 1971 showed blood pressure 
readings of 150/110 sitting, 140/110 recumbent, 140/100 
standing, 160/110 sitting after exercise, and 150/100 one 
minute after exercise.  The impression was hypertensive 
vascular disease, mild.  

A report was received from one of the veteran's private 
physicians.  The doctor stated that the veteran was treated 
from 1978 to 1985 for severe malignant hypertension poorly 
controlled on a multiple drug regimen.  

VA treatment records from 1990 show assessments of 
hypertension under control.  

VA outpatient and hospitalization records were received.  
These showed diagnoses of hypertension.  In October 1995 
blood pressure was 168/103.  The veteran was taking Cozaar.  
Blood pressure medication had been changed the month before 
because of symptoms.  Other readings were 170/112, 159/112, 
and 168/110.  The diagnosis was hypertension.  In December 
1995 the veteran's blood pressure was 158/72.  Another 
reading in the same record lists a blood pressure of 130/90.  
The assessment was hypertension.  

In January 1996 during a hospitalization for coronary artery 
disease with stable angina, it was noted that the veteran's 
past medical history was significant for hypertension.  
Medications on admission included Norvasc.  Discharge 
medications included Lopressor.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  Determinations as to service connection 
will be based on review of the entire evidence of record, 
with due consideration to the policy of VA to administer the 
law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  




The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  A history of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions, but will be considered together 
with all other material evidence in determinations as to 
inception.  

Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  History conforming to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into full account.  

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304(b).  




Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In addition, in the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1999).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis
Dizziness

With regard to the veteran's claim for service connection for 
dizziness, the Board's review of the evidentiary record 
discloses that dizziness was shown in service.  However no 
pathology for the dizziness was identified.  Discharge 
examination was negative for any disorder manifested by 
dizziness.  

A number of years after service, in 1983, the veteran again 
sought treatment for dizziness.  There was a notation that 
Meniere's disease had been diagnosed.  ENG tests showed left 
sided weakness.  

Treatment records from the 1990's show left vestibular nerve 
weakness.  The veteran has ongoing complaints of dizziness.  
He underwent a VA specialist examination but the VA examiner 
did not offer a specific opinion one way or another as to 
whether the veteran's complaints of dizziness could be 
related to service.  However, the examiner did seem skeptical 
of a positive relationship to service.  He noted that there 
was a history of a possible "CSF" leak but noted that 
previously everything was on the right side whereas ENG 
testing showed left sided nerve weakness.  

Despite the complaints of dizziness shown in service and the 
fact that the veteran sustained a perforation of the right 
tympanic membrane in service, no chronic disorder to account 
for dizziness was identified in service, and the entire 
evidentiary record is devoid of a link between the veteran's 
current dizziness, felt to be most likely due to left 
vestibular nerve weakness, and his active service or any 
service connected disability to include his right tympanic 
membrane perforation.  

The mere existence of dizziness in service and thereafter 
does not mean that the dizziness in service and current 
dizziness are related or have the same etiology and the Board 
cannot so conclude without competent medical evidence to that 
effect.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

It is noted that the veteran was not shown to have nystagmus 
in service or for many years thereafter and no chronic ear 
disease was shown in service.  

In essence, the veteran's claim is based on his lay opinion 
that current dizziness and dizziness in service are of the 
same etiology.  While a lay person may report his 
symptomatology, he does not have the competency of a trained 
health care professional to express opinions as to diagnosis 
and/or etiology of a disorder.  Assertions as to these 
matters are therefore not presumptively credible.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  As it is the province of 
trained health care professionals to enter conclusions that 
require medical opinions as to causation, Grivois, the 
veteran's lay opinion of the etiology of his dizziness (to 
include his opinion that dizziness may be related to his 
right membrane perforation or hypertension) is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for dizziness must be denied as not well grounded.  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a disorder manifested by dizziness.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  He did assert that he was told that an infection 
could have been introduced when his eardrum was perforated in 
service.  A competent medical opinion identifying a possible 
or plausible medical basis for a nexus between a current 
disease manifested by dizziness and the veteran's service 
would create a well grounded claim.  However there is no such 
opinion of record, and the veteran did not provide sufficient 
identifying information to obtain the opinion referred to in 
his testimony.  


Hypertension

The veteran is entitled to a presumption of soundness and 
this presumption is not rebutted as there is no clear 
evidence that hypertension preexisted service.  38 C.F.R. 
§ 3.304(b).  There are no preservice medical records showing 
treatment for hypertensive disease.  There was obviously some 
concern about blood pressure on the veteran's service 
entrance examination as multiple blood pressure readings were 
conducted, but ultimately, the veteran had only one diastolic 
reading over 90 (a reading of 92).  The highest systolic 
readings were 146 and 144; the remainder were in the 130's.  
The diagnosis was normotensive or normal blood pressure.  

During service, elevated blood pressure was noted.  Systolic 
readings were predominately 90 or greater.  In June 1970 
blood pressure was 150/100 and 140/94.  Records from August 
1970 show blood pressure readings of 142/94 and 142/98.  The 
discharge examination reading was 130/90.  Hypertension is 
systolic pressure of predominantly 90 or greater according to 
current VA regulations for rating cardiovascular disorders.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (1999).  
Service records noted elevated blood pressure and at least 
one provisional diagnosis of hypertension.  In August 1970 a 
physician told the veteran that he had a problem and 
recommended follow up.  

A little more than a year after service, a diagnosis of mild 
hypertension was made on VA examination.  Blood pressure 
readings were 150/110 sitting, 140/110 recumbent, 140/100 
standing, 160/110 sitting after exercise, and 150/100 one 
minute after exercise.  Post service records including a 
statement of treatment from a private physician, and VA 
treatment records show treatment through the years for 
hypertension, and the veteran clearly has current 
hypertension.  His blood pressure readings were elevated in 
late 1995 and his medication was adjusted.  Thereafter blood 
pressure readings were apparently controlled with medication.  

In summary, while the RO felt that the veteran's hypertension 
preexisted service, a diagnosis of hypertension was not made 
when the veteran entered service and the Board finds no 
evidence clearly demonstrating the existence of hypertension 
prior to service.  One blood pressure reading of 146/92 on 
entrance does not persuade the Board that hypertensive 
disease clearly existed at that time.  The veteran was first 
shown to have hypertension in service and he has had 
diagnoses of (and treatment for) hypertension since that 
time.  Accordingly, entitlement to service connection for 
hypertension is in order.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for dizziness, the appeal 
is denied.  

Entitlement to service connection for hypertension is 
granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

